January 7, 2014




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                      GERARD STEPHAN LAZZARA, JR., Appellant

NO. 14-09-00364-CV                          V.

                            JOYCE ANN LAZZARA, Appellee
                           ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the order signed by
the court below on April 3, 2009. Having considered the motion and found it meritorious, we
order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by appellant,
Gerard Stephan Lazzara, Jr.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.